OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                     AUSTIN
               L. lIo88, Page SF0
&awnwble B;aaer?
H~orrrbleRw           L.    x088,     Fs&e
                                         #fj




    - to -    betvda I%? aad uld yeate, nor k-
    tamea 4  mid the oomu*loaor8’ oourt. An tb@
    d-d, 4 8U8W Of it8 MtifiOSt%;iosl by th8 06&n-
    d88iOa8~'O@uI'tma8tbot?utedulaa~~
    OPi6inrlt         MiSdO 4        atid   OOUl’t,      the   q&lO#ti~        188
    Would the fWt, lft~hv~         the f&et, that&r
    kaevrtthetlwhe        nooiti    rushdeed frcmth6
    eouHmwlp(rtd tb pux'ohsewmeytherefor,          that
    the aourt in-        to miupp4    8 pwt of the pro-
    aeeda, hsve readeped   uld deed void? Ii $3~8
    POWW t0 8b11 depsaded Upar th8 app#Wat      pWpO#e
    to   vh%oth
              hep seo eede
                       veve
                          to b alp p lA.d,
                                       th e
    que8tiga        mast    bo   aamwemd      ia   the     affinrt&w#
    O-Z’UiS*,         W     tbbk      lt Should be         @auverod       ia    the
   no ( p tive.l           l     *   +   litlib elnsta u to ueth o
    title      vu    In    RMsopti       oowty     and     1t -8        lutb ezis-
   ed to Bell th8 Lard la avlahmmaor a# 8lwuM b8
   &tls*riaed 4 it* S0niUiabe.F#’    o0Wtr   8e@tS.a,
   6, Art. 7, OwstituMoa of Texas. Qt oouwe,
   8W3horlomUMkf@P~y8             ouhoroncramklt,
   rs~lurrly~~~~~r;lpa*ainlhloB~pro-
   OWd8 88e diX'Wtad   to b8 iaW@t@&    vhap Saoh @+80-
   OW&8 WW      t+oO%VW# 4    th.   6OU8t, It VU   it8                         tiUty
   ta thenritaP     aaveat tw     uma a8 tui8eoted by                          #be
   Oolutltutiaat btttveBoacatthaktmtit8pwp388
   not to dir-      It8 duty tn this mpeot, WM